 

Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of August 13, 2018
(“Effective Date”) between Genprex, Inc., a Delaware corporation (“Genprex”) and
Viet Ly (“Consultant”).  

NOW, THEREFORE, Consultant and Genprex (“Parties”) agree as follows:

1.Description of Services.  Consultant will act as a consultant to Genprex with
respect to such matters and projects as are mutually agreed from time to time by
and between Consultant and Genprex, including without limitation those services
described on Exhibit A hereto (collectively, “Services”).

2.Term and Termination.  This Agreement shall become effective on the Effective
Date and remain in effect until it is terminated as provided herein. Either
party may terminate this Agreement by giving the other party thirty (30) days’
written notice of termination. Sections 4 and 7 shall survive any termination or
expiration of this Agreement.  Genprex will pay Consultant for only actual work
performed through the termination date consistent with the terms described in
Exhibit A.

3.Compensation. Genprex agrees to pay Consultant the compensation set forth in
Exhibit A for the performance of the Services.

4.Proprietary Information.  Consultant agrees to be bound by the following:

(a)Consultant recognizes that in performance under this Agreement he will have
contact with materials and information of substantial value to Genprex that is
not generally known outside Genprex.  Consultant will not, at any time (except
as authorized in writing by Genprex), divulge or disclose, directly or
indirectly, to any person, firm, association, or corporation other than
employees of Genprex or use for his own benefit or any purpose other than the
performance of services hereunder, any Confidential Information (as hereinafter
defined), of Genprex or any of its affiliates.  “Confidential Information” means
any information, materials, knowledge, or data concerning the business,
technology, or affairs of Genprex or any affiliate of Genprex, including any
inventions, discoveries, improvements, products, processes, technology, trade
secrets, know-how, designs, formulas, biological materials, or any other
confidential material, data, information, or instructions, technical or
otherwise, owned or possessed by Genprex or any affiliate of Genprex.

(b)All documents, data, records, apparatus, equipment, and other physical
property produced by Consultant or others in connection with Consultant’s
activities pursuant to this Agreement or which are furnished to Consultant by
Genprex, or which are learned by Consultant in connection with this Agreement,
shall be and remain the sole property of Genprex and shall be returned promptly
to Genprex as and when requested by Genprex.

(c)The limitations imposed by this Section 4 shall not apply to (i) information,
which at the time of disclosure to Consultant, is in the public domain or
already possessed by Consultant, (ii) information which becomes available to the
public at any time, other than as a result of acts by Consultant in violation of
this Agreement, or (iii) information disclosed to Consultant in good faith by a
third party who has an independent right to such information and who discloses
the same to Consultant, provided, however, that any combination of elements of
information shall not be deemed to be excluded from the class of Confidential
Information by reason that each such element satisfying one or more of the
exclusions set forth in clauses (i) through (iii) of this sentence unless the
combination itself satisfies one or more such exclusions.

(d)Consultant may disclose information required to be disclosed as a result of a
court order or the order of an administrative agency; provided, however that
Consultant shall provide advance notice to Genprex of the possibility of such
disclosure and shall cooperate with Genprex in the event Genprex seeks to obtain
a protective order or to otherwise prevent such threatened disclosure through
other legal means.

(e)Consultant agrees that the unauthorized disclosure of Confidential
Information will cause irreparable harm to Genprex, and therefore Genprex is
authorized to obtain injunctions if necessary to prevent such disclosure, as
well as all other legal means of protecting such Confidential Information.

 

--------------------------------------------------------------------------------

 

(f) Consultant acknowledges that the Company’s shares are publicly traded, and
Consultant will be subject to the United States securities laws regulating
insider trading.  Consultant will not trade any Company securities when the
Consultant is in possession of material non-public information concerning the
Company or its technologies.  Consultant agrees to be bound by all of the
Company’s policies with respect to trading on non-public information, as they
are implemented and amended from time to time; including, without limitation,
any prohibition of trading contained therein.

5.No Violation.  Consultant represents that his compliance with the terms of
this Agreement and his provision of services for Genprex will not violate any
duty which Consultant may have to any other person or entity (such as a present
or former employer), including obligations concerning providing services to
others, confidentiality of proprietary information and assignment of inventions,
ideas, patents or copyrights, and Consultant agrees that he will not do anything
in the performance of services for Genprex (including, without limitation, using
third party facilities and/or funding) that would violate any such duty.  In
addition, Consultant agrees during the term of this Agreement to notify Genprex
in writing prior to providing any services for or on behalf of any third party
related to gene therapy technologies, products, know-how or methods.  In the
event that Genprex becomes a publicly held corporation, Consultant agrees that
he will not trade on any non-public information in his possession.

6.No authority to bind or represent the Company.  Consultant is not authorized
to make binding commitments for Genprex, act as Genprex’s agent, or make any
representations or provide any information on behalf of Genprex unless the
Company specifically authorizes such representation or disclosure of
information, in writing, which may be by email.

7.Miscellaneous.  

(a)This Agreement is the sole agreement between Genprex and Consultant
concerning the subject matter hereof, and it supersedes all prior agreements and
understandings with respect to such matter; except that any prior
confidentiality and non-disclosure agreements between the parties shall remain
in full force and effect.

(b)This Agreement, including the rights and obligations hereunder, shall apply
to and benefit any successor to or transferee of the rights of Genprex and shall
apply to and bind any successor to or transferee of the rights of Consultant.  

(c)Consultant agrees to complete an Internal Revenue Service Form W-9, or
international equivalent, and return it to Genprex with the signed copy of this
Agreement.  Consultant understands that Genprex must receive from Consultant a
signed Form W-9, or international equivalent, prior to Genprex remitting any
compensation contemplated herein.  Genprex will submit to Consultant an Internal
Revenue Service Form 1099 to the extent required by law.  If Consultant’s
billings itemize fees and expenses separately, expenses will be excluded from
that 1099 to the extent allowed by law.  If Consultant’s billings do not
separately itemize fees and expenses, the total amount billed will be reflected
on that 1099.

(d)This Agreement shall be governed by the laws of the State of Texas, without
reference to its conflicts of law principles.  Jurisdiction and venue of any
matter arising out of or related to this agreement shall lie exclusively in the
state and Federal courts of Travis County, Texas.

(e)Consultant shall at all times use all materials and/or Information obtained
during the course of the work, from any source, in a safe manner and shall at
all times comply with all state, federal and other applicable laws, rules and
regulations pertaining to the same.  

(f)  In rendering services to Genprex, Consultant shall act as an independent
contractor and not as an employee or agent of Genprex.  

(f)This Agreement may only be amended or modified in writing and signed by both
Parties.  Any notice, request, or other communication required by this Agreement
shall be made in writing and given by prepaid, first-class, certified mail,
return receipt requested and shall be deemed to have been served on the date

 

--------------------------------------------------------------------------------

 

received by the addressee at the following address or such other address as may
from time to time be designated to the other party in writing:

 

If to Genprex:

Chief Executive Officer

 

Genprex, Inc.

Dell Medical School, Health Discovery Building

 

1701 Trinity Street, Suite 3.322

 

Austin, Texas 78712

 

 

 

 

If to Consultant:

Viet Ly

 

5400 Carillon Point Road

 

Fourth Floor Building 5000

 

Kirkland, Washington 98033

 

Notice by email shall also be effective, but only if receipt is confirmed by the
intended recipient.

 

IN WITNESS WHEREOF, the undersigned are duty authorized to execute this
Agreement on behalf of Genprex and Consultant, as applicable.

 

 

GENPREX, INC.

VIET LY

(“Genprex”)

(“Consultant”)

 

 

 

 

By: /s/ Rodney Varner

By: /s/ Viet Ly

Rodney Varner

Viet Ly

Chief Executive Officer

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

SERVICES AND COMPENSATION

 

1.

Contact

Consultant’s principal Genprex contact:

Name:Rodney Varner

Title:Chief Executive Officer

 

2.

Services  

Subject to Section 6 of the Agreement, Consultant shall provide the following
consulting services: financial advice, financial market analysis, product market
analysis, social media services, and other services agreed to by the Parties
from time to time.

 

3.

Compensation

 

Genprex will pay Consultant cash compensation from time to time, in amounts and
upon terms mutually agreed by Consultant and Genprex’s Chief Executive Officer.
Payments will initially be paid at the rate of $175,000.00 per year, but may
vary from time to time as determined by Consultant and the Company.

 

Genprex may also from time to time pay compensation to consultant in the form of
stock warrants or stock options, in amounts and on terms as further
agreed  between Genprex and Consultant.

 

Genprex also shall reimburse Consultant for all reasonable travel and
out-of-pocket expenses incurred by Consultant in performing Services pursuant to
this Agreement, provided Consultant receives prior written consent from an
authorized agent of Genprex prior to incurring such expenses.  Such reimbursable
expenses do not include commuting expenses as commonly defined by the Internal
Revenue Code.

 

Consultant shall submit all statements for expenses monthly, and such statement
shall be approved by the contact person listed above.  Approved statements will
be paid within thirty (30) days of receipt.

 

In the event that any expenses or fees are pre-paid and this Agreement is
terminated before such fees are actually expended or earned, then upon
termination of this Agreement any unexpended expense advances and unearned fees
will be immediately refunded by Consultant to the Company.

 

4.

Payment and Mailing Information

Viet Ly

5400 Carillon Point Road

Fourth Floor Building 5000

Kirkland, WA 98033

 